Citation Nr: 1047314	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-46 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to an initial rating in excess of 50 percent for 
bipolar disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Hartford, 
Connecticut.  A March 2007 rating decision denied service 
connection for bipolar disorder.  A July 2008 rating decision 
granted service connection and assigned a 50 percent evaluation, 
effective June 1, 2006.  An April 2009 rating decision continued 
to rate the Veteran's bipolar disorder as 50 percent disabling.  

In October 2009, the Veteran testified at a Decision Review 
Officer (DRO) hearing and in September 2010, he testified before 
the undersigned; transcripts of both hearings have been 
associated with the claims file.  Additional evidence was 
submitted in September 2010, along with a waiver of RO review of 
the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file contains a notice of a favorable Social Security 
Administration (SSA) disability benefits decision, dated in March 
2006, but the record does not reflect that efforts have been made 
to obtain corresponding medical records.  It appears that 
associated medical evidence may contain findings pertinent to the 
claims on appeal.  Efforts to obtain SSA records are accordingly 
required, pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist 
includes obtaining SSA records when a veteran reports receiving 
SSA disability benefits, as such records may contain relevant 
evidence).

It also appears that pertinent medical evidence remains 
outstanding.  In August 2010 correspondence, Dr. H. E. indicated 
that the Veteran had been her patient since October 2006; 
however, treatment records have not been associated with the 
claims file.  As such records may have some bearing on the 
Veteran's claim; they must be obtained, if available.  Also, the 
record shows that in July and November 2006, the RO attempted to 
obtain treatment records from Dr. C. R. F., but were 
unsuccessful; however, as the claim is being remanded anyway, the 
RO/AMC should make another attempt to obtain such treatment 
records.  

Finally, the Board notes that the Veteran has indicated that his 
symptoms of bipolar disorder have increased in severity since his 
mother's death in January 2010 (See March 2010 VA examination 
report).  The allegation of increased disability is plausible, as 
the record shows that in August 2010 correspondence, Dr. H. E. 
indicated that the Veteran's symptoms of depression increased in 
severity since his mother's death.  Therefore, the Board finds 
that a current examination to assess the extent of his symptoms 
is appropriate

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all medical 
evidence and documentation associated with 
the March 2006 grant of SSA disability 
benefits should be requested.  All records 
received from SSA must be added to the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect must be included 
in the claims file.

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his psychiatric 
disorder since 2006, and then secure complete 
clinical records of all such evaluations 
and/or treatment from the sources identified 
(excluding those already in the claims 
folder), specifically including treatment 
records from Drs. H. E. and C. R. F.  If any 
records sought are unavailable, the Veteran 
should be so notified.

3.  Schedule the Veteran for a VA examination 
to determine the extent of his bipolar 
disorder.  All appropriate testing should be 
carried out, to include an interview and a 
comprehensive mental status examination.

Upon review of the record and examination of 
the Veteran, the examiner should set forth 
all manifestations of the Veteran's bipolar 
disorder and discuss the impact of such 
symptoms on the Veteran's social and 
occupational functioning.  The examiner must 
also offer an opinion as to whether the 
Veteran is able to secure or follow a 
substantially gainful occupation.  If this 
question is answered in the negative, the 
examiner should more specifically address 
whether the Veteran is precluded from 
securing or following a substantially gainful 
occupation solely as a consequence of his 
service- connected PTSD.  A Global Assessment 
of Functioning score should be assigned, and 
the examiner should explain the basis for 
such score.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination of the 
claim remains adverse to the Veteran, he and 
his representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


